06*/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated.

	
Claim Rejections - 35 USC § 103
Claim(s) 1-4 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Eearmme et al. (US 2018026194) in view of Wei et al. (CN 105218558).
As to claims 1-4, Eearmme (abs., examples, claims, Tables, Fig. 16-18) discloses a copolymer for PV application having power conversion efficiency (PCE%) of 7-8% comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 

Eearmme is silent on the claimed formula I.
In the same area of endeavor of producing PV, Wei (abs., examples, claims, Tables, figures) disclosing combining DR3TBDTT with DR3TBDTT-E at a ratio of 9:1 would yield a PV device having PCE% of 10.1%:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Therefore, as to claims 1-4, it would have been obvious to one of ordinary skill in the art to have modified the copolymer disclosed by Eearmme and replaced monomer of

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 with the comonomers (1:9) of 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 in view of Wei, because the resultant copolymer would yield further improved PCE%. The resultant copolymer would be expected to meet the claimed one.

	
	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant individually attacked (29:2) Wei’s compound are not in polymer form; Wei (30:3) focuses on ternary organic solar cells; Eearmme’s copolymer system is different from Wei’s compounds (30:4). The prior art mere disclosure of a compound does not constitute a teaching away from any of these alternatives of producing a copolymer, because such disclosure does not criticize, discredit, or otherwise discourage the claimed invention.  One of ordinary skill in the art would obviously recognize to use Wei’s difunctionalized compound for coupling copolymerization, as evidenced Eearmme.  Moreover, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  
The applicant argued (31) Wei’s ternary organic solar cell with polymer donor has better performance than the binary type.  This argument is contradictory to applicant’s previous argument of Wei not teaching a polymer based organic solar cell.  Wei does not compare results of aforementioned cells. Most importantly, what has been cited for rejection is a comonomer combination (not one of Wei’s monomer) of Wei’s two monomers with a molar ratio of 1:9  

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. Wei (abs., examples, claims, Tables, figures) disclosing combining DR3TBDTT with DR3TBDTT-E at a ratio of 9:1 would yield a PV device having PCE% of 10.1%. Thus, Wei does not teach away from Eearmme and this application.
Therefore, as to claims 1-4, it would have been obvious to one of ordinary skill in the art to have modified the copolymer disclosed by Eearmme and replaced monomer of

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 with the comonomers (1:9) of 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 in view of Wei, because the resultant copolymer would yield further improved PCE%. The resultant copolymer would be expected to meet the claimed one. 
Therefore, the previous restriction and 103 rejections have been maintained and repeated.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766